Citation Nr: 0311993	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-07 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected (NSC) pension to include 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321 (b)(2).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and the evidence is sufficient 
to render a decision on his claim.

2.  The veteran's rated nonservice-connected disabilities 
include arthralgia of the lumbosacral spine rated as 10 
percent disabling; and hypertension, rated as 10 percent 
disabling.  His combined disability rating is 20 percent 
disabling.

3.  The veteran was born in September 1946 and has completed 
one year of high school.  His employment experience includes 
work in construction and odd jobs.  

4.  The veteran's physical disabilities render him 
unemployable.  


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes are met.  38 U.S.C.A. §§ 1502, 1521, 
5103A (West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 
4.15, 4.16, 4.17 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2002); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has duties to 
notify and to assist claimants.

In order to assist the veteran with his claim, the Board 
chose to undertake additional development in this case 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This development 
consisted of obtaining VA medical records and providing the 
veteran with an April 2003 VA examination.  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated provisions of 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  The effect of this 
decision is that the Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  However, inasmuch as the Board has determined that there 
is sufficient evidence presently associated with the claims 
folder to grant the benefit sought on appeal, development as 
to this matter to comply with the VCAA would serve no useful 
purpose, but would needlessly delay appellate review and 
final disposition of this issue on appeal.  


Evidentiary Background:  The evidence shows that the veteran 
was born in 1946.  He completed one year of high school.  His 
post service employment consists of manual labor jobs 
including construction and various old jobs.  The veteran has 
asserted that he last worked full time in 1998.

In connection with his claim for nonservice-connected pension 
benefits, he was afforded a VA examination in January 2001.  
At that time, he complained of burning pain in his 
lumbosacral region with radiation into the left buttock.  He 
had no lower extremity weakness.  According to the veteran, 
these symptoms had been present since a previous motor 
vehicle accident.  He also complained of musculoskeletal 
discomfort of the upper extremities and periodic numbness and 
tingling of the fingers.  The veteran reported that he had 
not worked for the past two years due to these complaints.  
Physical examination revealed a normally developed thin male 
that was five feet nine inches tall and weighed 123 pounds.  
His blood pressure was 164/88 and 160/85.  He had a normal 
posture and gait.  Range of motion was normal in the cervical 
spine, lumbosacral spine, upper extremities and lower 
extremities.  However, the veteran had pain in all position 
of motion in the lumbosacral spine.  Pertinent diagnoses were 
arthralgia of the lumbosacral spine and left buttock and 
hypertension.  

In March 2001, the RO issued a rating action denying the 
veteran's claim.  In this decision, the RO assigned a 10 
percent disability rating for both the veteran's lumbar spine 
disability and his hypertension.  His combined nonservice-
connected disability rating was 20 percent.

In November 2001, the veteran testified at hearing before the 
undersigned Member of the Board sitting at the RO.  The 
veteran reported that he had not worked for three years and 
that his last occupation was a floor mechanic that involved a 
lot of bending, lifting, and jumping up and down.  He 
reported problems with his back, elbows, shoulder, and knees.  
The veteran reported that he worked "just a little" for his 
brother-in-law in order to eat.  

Thereafter, the veteran was afforded a VA examination in 
April 2003.  The examiner indicated that he had reviewed the 
veteran's claims folder thoroughly in conjunction with the 
examination.  At the time of this examination, the veteran 
was 56 years old.  He was noted to have multiple medical 
problems.  He was an alcoholic with abnormal liver function 
tests, fatty live on echo, and one episode of pancreatitis.  
He had low back pain due to degenerative joint disease, 
hypertension, and an elevated mean corpuscular red cell 
volume and mean corpuscular hemoglobin, probably due to his 
alcoholism.  He was also in a previous motor vehicle accident 
in which he injured his back.  Presently he had mild disc 
space narrowing at multiple levels and facet disease of L4-
L5.  At the present time, he worked a little part-time doing 
floor work for his brother-in-law.  While no radiculopathy of 
back pain was noted, the veteran had moderate loss of 
function of his lumbosacral spine due to severe muscle 
spasms.  The examiner concluded by opining that the veteran 
was unemployable because of all of his medical problems.  


Legal Criteria:  VA law provides that pension shall be paid 
to each veteran of a period of war who meets the service 
requirements and who is permanently and totally disabled 
because of a nonservice-connected disability which is not the 
result of the veteran's willful misconduct.  A finding of 
permanent and total disability for pension purposes can be 
established under VA regulations by "objective" and 
"subjective" standards.  See Brown v. Derwinski, 2 Vet. 
App. 444, 446 (1992); see also Talley v. Derwinski, 2 Vet. 
App. 282 (1992).  

Permanent and total disability may be shown in two ways:  (1) 
the veteran must be unemployable as a result of a lifetime 
disability (the "subjective" standard which is based on the 
disabilities, age, occupational background, and other related 
factors of the individual veteran whose claim is being 
adjudicated) or, (2) even if not unemployable, if the veteran 
suffers from a lifetime disability which would render it 
impossible for the average person with the same disability to 
follow a substantially gainful occupation (the "objective" 
standard which is based on the percentage ratings assigned 
for each disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings Schedule)).  Brown, 
2 Vet. App. at 446.  The "objective" standard requires 
demonstration of specific minimum percentage ratings and the 
permanence of those percentage ratings for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17 (2002).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16 (2002).

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure and follow substantially gainful employment by reason 
of such disability.  38 C.F.R. § 4.17 (2002).  If a permanent 
and total disability rating is not warranted under the 
"objective" standard and the veteran is unemployable, the 
RO should consider the issue of entitlement to a permanent 
and total disability rating on an extra-schedular basis.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  VA 
regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require that 
a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a) (2002).


Analysis:  While the Board notes that the veteran's 
disabilities fail to meet the minimum schedular rating for 
consideration of a nonservice-connected pension, the Board 
finds that the medical evidence reflects that the veteran is 
unable to secure and follow substantially gainful employment 
by reason of his nonservice-connected disabilities.  In 
making this decision, the Board is persuaded by the report of 
the veteran's April 2003 VA medical opinion indicating that 
the veteran's total disability picture rendered him 
unemployable.  

The Board notes that the evidence shows that the veteran has 
at times worked on a part time basis in floor work for a 
family member.  However, the fact that the veteran is 
employed is not dispositive of his ability to maintain 
substantially gainful employment.  Therefore, when all of the 
veteran's disabilities are considered, in concert with his 
age, education, and occupational background, the evidence is 
at least in equipoise as to whether the veteran is entitled 
to a permanent and total disability evaluation for pension 
purposes.  Accordingly, resolving doubt in the veteran's 
favor as required by the regulations, the Board finds that he 
is entitled to a permanent and total disability evaluation 
for pension purposes.


ORDER


A permanent and total disability rating for pension purposes 
is granted, subject to regulations governing the award of 
monetary benefits.




	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

